
	

115 S3130 IS: Servicemembers Improved Transition through Reforms for Ensuring Progress Act of 2018
U.S. Senate
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3130
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2018
			Ms. Warren (for herself, Mr. Boozman, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the disapproval of any course of education
			 for purposes of the educational assistance programs of the Department of
			 Veterans Affairs unless the educational institution providing the course
			 permits individuals to attend or participate in courses pending payment by
			 Department, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Servicemembers Improved Transition through Reforms for Ensuring Progress Act of 2018 or the SIT–REP Act of 2018. 2.Disapproval for purposes of educational assistance programs of Department of Veterans Affairs of certain courses of education that do not permit individuals to attend or participate in courses pending payment (a)In generalSection 3679 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (e)(1)Notwithstanding any other provision of this chapter, beginning on August 1, 2018, a State approving agency, or the Secretary when acting in the role of the State approving agency, shall disapprove a course of education provided by an educational institution that has in effect a policy that is inconsistent with any of the following:
 (A)A policy that permits any covered individual to attend or participate in the course of education during the period beginning on the date on which the individual provides to the educational institution a certificate of eligibility for entitlement to educational assistance under chapter 31 or 33 of this title and ending on the earlier of the following dates:
 (i)The date on which the Secretary provides payment for such course of education to such institution. (ii)The date that is 90 days after the date on which the educational institution certifies for tuition and fees following receipt from the student such certificate of eligibility.
 (B)A policy that ensures that the educational institution will not impose any penalty, including the assessment of late fees, the denial of access to classes, libraries, or other institutional facilities, or the requirement that a covered individual borrow additional funds, on any covered individual because of the individual’s inability to meet his or her financial obligations to the institution due to the delayed disbursement of a payment to be provided by the Secretary under chapter 31 or 33 of this title.
 (2)For purposes of this subsection, a covered individual is any individual who is entitled to educational assistance under chapter 31 or 33 of this title.
 (3)The Secretary may waive such requirements of paragraph (1) as the Secretary considers appropriate.. (b)Prompt payments (1)In generalThe Secretary of Veterans Affairs shall take such actions as may be necessary to ensure that the Secretary makes a payment to an educational institution on behalf of an individual, who is entitled to educational assistance under chapter 31 or 33 of title 38, United States Code, and who is using such assistance to pursue a program of education at the educational institution, not later than 60 days after the date on which the educational institution certifies to the Secretary the applicable tuition and fees for the individual.
 (2)Semiannual reportsNot later than May 1 and October 1 of each year, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a semiannual report summarizing any cases in which the Secretary failed to make a payment described in paragraph (1) within the period set forth in such paragraph and an explanation for each delayed disbursement of payment.
 (c)Rule of constructionIn a case in which an individual is unable to meet his or her financial obligation to an educational institution due to the delayed disbursement of a payment to be provided by the Secretary under chapter 31 or 33 of such title and the amount of such disbursement is less than anticipated, nothing in section 3679(e) of such title, as added by subsection (a), shall be construed to prohibit an educational institution from requiring additional payment or imposing a fee for the amount that is the difference between the amount of the financial obligation and the amount of the disbursement.
			
